Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the registration statements on Form S-8 (File No. 333-2320 and File No. 333-127134), of the Southern Missouri Bancorp, Inc. 1994 and 2003 Stock Option Plans, of our report, dated August 15, 2008, on our audits of the consolidated financial statements of Southern Missouri Bancorp, Inc. as of June 30, 2008 and 2007, and for each of the three years in the period ended June 30, 2008, which report is incorporated by reference in this Annual Report on Form 10-K. /s/ BKD,LLP St.
